DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3-6, and 14-27 are currently pending in the application.
Acknowledgement is made of cancellation of claims 2 and 7-13; and addition of claims 15-27.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:

In Fig. 2 of the amended drawings filed on 01/22/2021, the nozzle 40 is provided with a new structural element, which appears to be a first sleeve, and the first fluid outlet is also provided with another new structural element, which appears to be a second sleeve. See annotated drawing of applicant below:

    PNG
    media_image1.png
    560
    821
    media_image1.png
    Greyscale

Amended Fig. 2 of Applicant Reproduced and Annotated

These feature where not previously presented by the applicant (see at least drawings from 08/19/2019). These features were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The drawing present new matter. Thus, there will not be entered.

Corrected drawing sheets in compliance with 35 USC 112 (a) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1 and 19 are respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10386103 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims of the instant application and those of U.S. Patent No. 10386103 B2 are minor and not distinguishable over one another. The subject matter of the narrower claims 1 and 15 of the reference Patent No. 10386103 B2 are fully disclosed respectively by the broader claims 1 and 19 of the instant application.

To illustrate, claim 1 of the instant invention differs from claim 1 of U.S. Patent No. 10386103 B2 by the fact that an evaporator and a condenser are not provided; and that the flow control device is not required to be disposed between the evaporator and the first and second compressors. However, because an evaporator and a condenser are well known structures of the prior art; because Johnsen (US 4729228 A) teaches the positioning of a flow control device between the evaporator and the first and second compressors; and because the point of allowance of U.S. Patent No. 10386103 B2 is not directed to these well-known element of the prior art, it would have been obvious for an ordinary skill artisan to claim the system of U.S. Patent No. 10386103 B2 without requiring an evaporator and a condenser, as well as the flow control device disposed between the evaporator and the first and second compressors. Given that claim 1 employs the transitional phrase “comprising”; an ordinary skill artisan would easily recognized that in practice, a condenser and an evaporator must be provided. An ordinary skill artisan would also recognized that the flow control device should be placed between the evaporator and the compressor, as the flow control device operates to direct refrigerant to the compressor. Thus, the omission of the cited elements above to arrive at a broader claim would have clearly been obvious to an ordinary skill artisan.


Claim(s) 3-6, 14-18, and 20-27 are rejected for their dependency on a claim rejected on the ground of nonstatutory double patenting.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1, 3-6, and 14-27 would be allowed if the applicant overcomes the nonstatutory double patenting rejection above by way of a timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d).

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a device for distributing refrigerant to two compressors in parallel, the device comprising one fluid inlet and two fluid outlets, the second of the two fluid outlets having a nozzle disposed within a flow passage of the device such that a space is maintained between an outer surface of the nozzle and an inner surface of the flow passage, the nozzle extending at an angle relative to the second of the two fluid outlets, a radius of the second of the two fluid outlets being greater than a radius of the nozzle as per claim 19; and the nozzle including a nozzle inlet, the nozzle inlet being disposed at a first distance from the fluid inlet along a longitudinal axis of the fluid inlet, the first of the two fluid outlets including an edge that is relatively closest to the fluid inlet along the longitudinal axis of the fluid inlet, the edge being disposed at a second distance from the fluid inlet along the longitudinal axis of the fluid inlet, and the first distance being greater than the second distance as per claim 1.

The closest prior art of record, Johnsen (US 4729228 A), discloses all of the other limitations required by the claims. Illustratively, a flow control device for supplying refrigerant to two compressors in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered.

Applicant amendment has overcome the objections to the specification and the claims of the last office action.

Applicant amendment has also overcome the claim interpretation and the 112 rejection of the last office action.

Applicant argument pertaining to amended claim 1 is persuasive. The features of amended claim are not disclosed in the prior art. Amended claim 1 and newly provided claim 19 each contain allowable subject matter as pointed out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763